The plaintiff was driving on 69th Street in Brooklyn, behind a bus operated by the appellant. As the two vehicles approached the intersection of 13th Avenue and 69th Street, the bus, which had a green trafile light, began to execute a wide right turn. The defendant Louis Raneri, who was stopped on 13th Avenue at the red light, pulled forward into the intersection to accommodate the bus and collided with the plaintiff’s vehicle. After a trial, a jury found that each defendant was partially at fault for the happening of the accident.
Contrary to the appellant’s contention, the trial court did not err in refusing to charge the jury that a New York City traffic regulation prohibits buses from backing up. There was no evidence that the bus driver should have or could have backed up to avoid forcing the defendant Louis Raneri into the intersection.
We find no merit to the appellant’s remaining contention. Rosenblatt, J. P., Ritter, Copertino and Joy, JJ., concur.